REVISED
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-31071


                         GREG E. CRAWFORD,

                                               Plaintiff-Appellee,


                              VERSUS

             FALCON DRILLING COMPANY, INCORPORATED,

                                              Defendant-Appellant.




          Appeal from the United States District Court
              For the Western District of Louisiana
                         December 18, 1997


Before DEMOSS and DENNIS, Circuit Judges, and LEE, District Judge.*

DEMOSS, Circuit Judge:
     In Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331 (5th Cir.

1997) (en banc), we signaled a sea change in our Court’s Jones Act

jurisprudence.   The present appeal arises from a maritime injury

case tried under pre-Gautreaux standards of Jones Act negligence.

We must decide what effect, if any, our decision in Gautreaux has

on this direct appeal.   Finding plain error with respect to the

liability, we vacate that aspect of the judgment of the district


     *
          Chief Judge of the Southern District of Mississippi,
sitting by designation.
court and remand for reconsideration in light of Gautreaux.

        We are also asked to review the district court’s award of

damages.          Because the district court’s assessment of Crawford’s

damages was not clearly erroneous, that aspect of the judgment is

affirmed.



                                             I.

        Greg Crawford suffered a back injury aboard the PHOENIX V, a

jack-up drilling vessel.             He claims, and the district court found,

that the injury was caused by an accident that occurred while he

was working as a derrickman on the PHOENIX V.1 HE                    FILED SUIT TO RECOVER

DAMAGES UNDER THE     JONES ACT   AGAINST HIS EMPLOYER,   FALCON DRILLING.

        AT   THE TIME OF THE ACCIDENT,   CRAWFORD’S   CREW WAS ENGAGED IN A PRACTICE KNOWN

AS    “TRIPPING   PIPE OUT OF THE HOLE.”      THE   DRILL’S BIT HAD TO BE CHANGED, AND

TRIPPING PIPE OUT OF THE HOLE INVOLVED PULLING OUT ALL OF THE PIPE BETWEEN THE

SURFACE AND THE BOTTOM OF THE HOLE IN ORDER TO REACH THE BIT.        THE   PROCESS INVOLVED

THE COORDINATION OF THE MEMBERS OF THE DRILL CREW: THE DRILLER; THE THREE DRILL

HANDS; AND THE DERRICKMAN     (IN   THIS CASE,   CRAWFORD).

        FIRST,    THE DRILL HANDS ATTACH AN ELEVATOR TO THE TOP PORTION OF THE PIPE.

THE   DRILLER, WHO IS IN CHARGE OF THE OPERATION, THEN ENGAGES THE DRAW WORKS.           A

“STAND”     OF PIPE2 IS THEN PULLED UP AND OUT OF THE HOLE, EXPOSING THE JOINT WITH THE


        1
          The facts surrounding the accident which the district
court determined caused Crawford’s injuries are very complicated.
For our immediate purpose, however, the summary set out in the main
text will suffice. Quoted material in this section of the opinion
is taken from the district court’s findings of fact.
        2
          A “stand” consists of “[t]hree joints of pipe, each
approximately 31 feet in length or a total of approximately 93
feet.”

                                            -2-
NEXT STAND.     THE   DRILL HANDS SET SLIPS AROUND THE NEXT STAND TO HOLD IT IN PLACE,

AND THEY THEN UNSCREW THE STANDS TO SEPARATE THEM AT THAT JOINT.

        AT   THIS POINT, THE SEPARATED STAND OF PIPE IS READY TO BE PLACED IN THE PIPE

RACK.    THE   DRILLER LIFTS THE STAND A FEW FEET, AND THE DRILL HANDS THEN PUSH THE

BOTTOM OF THE STAND INTO THE RACK.             THE   DRILLER THEN LOWERS THE STAND SO THAT THE

BOTTOM IS IN ITS PLACE IN THE RACK.

        NEXT,   THE DERRICKMAN DOES HIS JOB.                THE    DERRICKMAN IS POSITIONED ON A

MONKEYBOARD HIGH IN THE AIR ON THE DERRICK, SUCH THAT HE CAN REACH THE ELEVATORS

ATTACHED TO THE TOP OF THE STAND AS THE DRILL HANDS POSITION THE BOTTOM OF THE STAND

IN THE PIPE RACK.       HE   HAS A PULL-BACK ROPE WHICH HE FLIPS AROUND THE STAND, PULLING

THE TOP TOWARD HIM WITH HIS RIGHT HAND.              WHEN   THE BOTTOM OF THE STAND TOUCHES THE

FLOOR IN ITS POSITION IN THE PIPE RACK, THE DERRICKMAN REACHES UP AND UNLATCHES THE

ELEVATOR WITH HIS LEFT HAND.            HE   THEN PULLS THE TOP OF THE STAND WITH BOTH HANDS

SO THAT HE CAN PUT IT IN ITS PLACE IN THE PIPE RACK.                   THE   ENTIRE PROCESS IS THEN

REPEATED UNTIL ALL OF THE PIPE HAS COME OUT OF THE HOLE.

        THE   STAND OF PIPE WHICH CAUSED        CRAWFORD’S        INJURY WEIGHED BETWEEN SEVEN AND

EIGHT THOUSAND POUNDS.         THE   SERIES OF STANDS TRIPPED OUT OF THE HOLE IMMEDIATELY

BEFORE THIS STAND HAD BEEN BOTH LIGHTER AND SHORTER.                    AS CRAWFORD   RELEASED THE

ELEVATORS ON THE LIGHTER STANDS, EACH OF THEM FELL TOWARD HIS LEFT.                   CRAWFORD   THUS

POSITIONED HIS BODY TO TAKE ADVANTAGE OF THE STANDS’ MOMENTUM AND GUIDE THEM INTO

THE PIPE RACK.

        CRAWFORD   WAS INJURED WHEN A STAND OF PIPE FELL TO THE RIGHT WHEN HE EXPECTED

IT TO FALL TO THE LEFT.           THE   DISTRICT COURT FOUND THAT THIS UNEXPECTED CHANGE

RESULTED FROM    “THE   FLOOR HANDS IMPROPERLY POSITIONING THE BOTTOM OF THE DRILL PIPE

ON THE PIPE RACK FLOOR AND THE DRILLER SETTING THE IMPROPERLY POSITIONED DRILL PIPE

DOWN ON THE PIPE RACK FLOOR.”           THE   STAND’S FALL TO THE RIGHT CAUGHT        CRAWFORD   OFF-


                                                 -3-
GUARD, AND THE GRAVITY OF THE SITUATION WAS COMPOUNDED BY                       CRAWFORD’S    ADVANCE

POSITIONING OF HIMSELF TO ACCOMMODATE A LEFTWARD-FALLING STAND.                   IN   HIS ATTEMPT TO

PULL THE MASSIVE STAND OF PIPE INTO THE PIPE RACK,                 CRAWFORD   SERIOUSLY INJURED HIS

BACK.

        CRAWFORD     SUED   FALCON DRILLING   FOR DAMAGES.      THE   DISTRICT COURT FOUND    FALCON

DRILLING     LIABLE FOR     CRAWFORD’S   INJURIES.      IT    ALSO FOUND THAT     CRAWFORD   WAS NOT

CONTRIBUTORILY NEGLIGENT WITH RESPECT TO THE ACCIDENT.                   JUDGMENT      WAS ENTERED IN

CRAWFORD’S     FAVOR IN THE AMOUNT OF      $563,190.91. FALCON DRILLING                APPEALS.




                                                 II.

        OUR COURT’S     EN BANC DECISION IN    GAUTREAUX      HAD NOT BEEN ANNOUNCED AT THE TIME

OF THE BENCH TRIAL IN THIS CASE.         NATURALLY,     THERE WAS NO OBJECTION TO THE DISTRICT

COURT’S CONCLUSIONS OF LAW REGARDING THE STANDARDS OF NEGLIGENCE TO BE APPLIED TO

THE RESPECTIVE PARTIES.

        IT   IS A FAMILIAR RULE THAT     “[O]RDINARILY       A PARTY MAY NOT PRESENT A WHOLLY NEW

ISSUE IN A REVIEWING COURT.”         9A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE     AND   PROCEDURE § 2588, at 599 (2d ed. 1995); see also Helvering

v. Wood, 309 U.S. 344, 349 (1940); United States v. Calverley, 37
F.3d 160, 162 (5th Cir. 1994) (en banc), cert. denied, 513 U.S.
1196 (1995).            It is equally well established, however, that an

exception to the general rule allows our Court to review an issue

of   law      raised        for   the    first    time        on    appeal      in     exceptional

circumstances. Most of our older precedent in this area frames the

standard for applying the exception as a question of whether there

was “a miscarriage of justice.”                        See, e.g., Noritake Co. v. M/V

Hellenic Champion, 627 F.2d 724, 732 (5th Cir. Unit A 1980); see


                                                 -4-
also 9A WRIGHT & MILLER, supra, § 2588.   Our case law has drifted

from these early moorings, however, and more recently our Court has

adopted the practice of reviewing unpreserved error in a civil case

using the plain-error standard of review.   See, e.g., Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1424 (5th Cir. 1996) (en

banc) (plain-error rule applies when the appellant failed to object

to a magistrate judge’s report and recommendations); Highlands Ins.

Co. v. National Union Fire Ins. Co., 27 F.3d 1027, 1032 (5th Cir.

1994) (plain-error standards govern an allegedly erroneous jury

charge), cert. denied, 513 U.S. 1112 (1995).

     The Supreme Court has carefully defined the requirements for

reversal for plain error:

          There must be an error that is plain and that
          affects substantial rights. Moreover, Rule 52(b)
          leaves the decision to correct the forfeited error
          within the sound discretion of the court of
          appeals, and the court should not exercise that
          discretion unless the error seriously affects the
          fairness, integrity or public reputation of
          judicial proceedings.

United States v. Olano, 507 U.S. 725, 732 (1993) (brackets and




                                -5-
internal quotations omitted); see also Johnson v. United States,

117 S. Ct. 1544, 1548-49 (1997).3

        IN   REVIEWING THE RESULTS OF A BENCH TRIAL, A DISTRICT COURT’S FINDINGS OF

FACT   “SHALL   NOT BE SET ASIDE UNLESS CLEARLY ERRONEOUS.”    FED. R. CIV. P. 52(a).

For our present purposes, however, it is important to note that

“when the court’s error goes to the heart of the legal conclusion,

the     finding,      though    similar    to    one   of     fact,   should   not   be

protected.”         1 STEVEN ALAN CHILDRESS & MARTHA S. DAVIS, FEDERAL STANDARDS     OF

REVIEW § 2.18, at           2-125 (2d ed. 1992); see, e.g., Viator v.

Delchamps Inc., 109 F.3d 1124, 1126-27 (5th Cir.), cert. denied,

118 S. Ct. 165 (1997).




        3
             There has been some confusion in our cases about the
continued viability of the “miscarriage of justice” requirement for
appellate review of unpreserved error in civil cases. Some of our
cases suggest that the “miscarriage of justice” analysis sails in
tandem with an OLANO-STYLE STANDARD OF REVIEW. SEE HIGHLANDS INS. CO., 27
F.3D AT 1032 (NOTING THAT APPELLATE REVIEW OF PLAIN ERROR IN CIVIL CASES “IS NOT
A RUN-OF-THE-MILL REMEDY AND WILL OCCUR ONLY IN EXCEPTIONAL CIRCUMSTANCES TO AVOID
A MISCARRIAGE OF JUSTICE.” (INTERNAL QUOTATIONS OMITTED)). IN CERTAIN CONTEXTS,
HOWEVER, OUR EN BANC COURT HAS DISCLAIMED A SEPARATE “MISCARRIAGE OF JUSTICE”
REQUIREMENT FOR PLAIN-ERROR REVIEW. SEE DOUGLASS, 79 F.3D AT 1423-28 (CIVIL
APPEALS IN WHICH A PARTY FAILED TO OBJECT TO ALLEGED ERRORS IN A MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS); CALVERLEY, 37 F.3D AT 163-64 (CRIMINAL APPEALS).


      THESE ARE ROUGH SEAS TO NAVIGATE, ESPECIALLY IN LIGHT OF THE FACT THAT THE
APPLICABILITY OF THE “MISCARRIAGE OF JUSTICE” REQUIREMENT IN UNCHARTED PLAIN-ERROR
TERRITORY WAS EXPRESSLY LEFT OPEN IN A RECENT OPINION OF OUR EN BANC COURT. SEE
DOUGLASS, 79 F.3D AT 1428 N.15. RATHER THAN CHART A NEW COURSE, WE WILL SIMPLY
SAIL WITH THE FLEET IN APPLYING THE OLANO STANDARD OF PLAIN-ERROR REVIEW, CONFIDENT
THAT WHATEVER INDEPENDENT STANDARD MIGHT BE REPRESENTED BY “MISCARRIAGE OF JUSTICE”
RUBRIC, IT IS ADEQUATELY SATISFIED IN THIS CASE WHICH EASILY SURVIVES THE RIGORS OF
OLANO’S FOUR-PART ANALYSIS. CF. DOUGLASS, 79 F.3D AT 1425 (“[M]OST CASES,
PRE- AND POST-OLANO, IN OUR CIRCUIT AND OTHERS USE THE TERM ‘MANIFEST INJUSTICE’
TO DESCRIBE THE RESULT OF A PLAIN ERROR.”).

                                           -6-
                                  III.

        To resolve this appeal, we must determine (1) if there was

error, (2) if that error was plain, (3) if the error affects

substantial rights, and (4) whether allowing that error to stand

seriously affects the fairness, integrity, or public reputation of

judicial proceedings.



                                   A.

        We turn first to the question of whether there was Gautreaux

error.     As a threshold matter, we pause to note that there can be

no question but that Falcon Drilling is entitled to the benefit of

the Gautreaux rule, despite the fact that it was announced after

the conclusion of the trial in this case.         The Supreme Court held

in Harper v. Virginia Dep’t of Taxation, 509 U.S. 86 (1993), that

            When this Court applies a rule of federal law to
            the parties before it, that rule is the controlling
            interpretation of federal law and must be given
            full retroactive effect in all cases still open on
            direct review and as to all events, regardless of
            whether such events predate or postdate our
            announcement of the rule.

Harper, 509 U.S. at 97.      In the past, our Circuit has adopted as

its own the Supreme Court’s rules on the retroactivity of legal

principles announced in civil cases. See, e.g., Sterling v. Block,

953 F.2d 198, 200 (5th Cir. 1992).4      THUS,   THE   GAUTREAUX   RULE APPLIES IN


    4
             This practice comports with that in other circuits. SEE,
E.G.,  NATIONAL FUEL GAS SUPPLY CORP. V. FERC, 59 F.3D 1281, 1285, 1288-89
(D.C. CIR. 1995); LABORERS’ INT’L UNION, AFL-CIO V. FOSTER WHEELER CORP.,
26 F.3D 375, 386 N.8 (3D CIR.), CERT. DENIED, 513 U.S. 946 (1994);
ECKSTEIN V. BALCOR FILM INVESTORS, 8 F.3D 1121, 1128 (7TH CIR. 1993), CERT.
DENIED, 510 U.S. 1073 (1994); NEWPORT NEWS SHIPBUILDING & DRY DOCK CO. V.
GARRETT, 6 F.3D 1547, 1554 (FED. CIR. 1993); UNITED STATES V. GOODNER BROS.

                                   -7-
THE PRESENT CASE, WHICH APPEARS BEFORE OUR       COURT   ON DIRECT APPEAL.5

       WE   NOW CONSIDER WHETHER THE CONCLUSIONS OF LAW ENTERED AT TRIAL WERE

ERRONEOUS IN LIGHT OF   GAUTREAUX.    “ERROR     IS DEFINED AS A DEVIATION FROM A LEGAL

RULE IN THE ABSENCE OF A VALID LEGAL WAIVER.”       CALVERLEY, 37 F.3D     AT   162 (CITING

OLANO, 507 U.S.    AT   732). THE    DISTRICT COURT RULED:

              3.    UNDER THE JONES ACT A DEFENDANT MUST BEAR RESPONSIBILITY
              FOR ANY NEGLIGENCE, HOWEVER SLIGHT, THAT PLAYED A PART IN
              PRODUCING THE PLAINTIFF’S INJURIES. IN RE COOPER/T. SMITH,
              929 F.2D 1073, 1077 (5TH CIR. 1991) [, CERT. DENIED, 502
U.S. 865 (1991)].

              4.    DEFENDANT WAS NEGLIGENT IN FAILING TO ENSURE THAT THE
              LOWER END OF THE PIPE STRING WAS POSITIONED PROPERLY BEFORE
              SETTING IT DOWN.

                                          * * *

              7.    A SEAMAN HAS A DUTY, ALBEIT SLIGHT, TO USE REASONABLE
              CARE TO PROTECT HIMSELF. SAVOIE V. OTTO CANDIES, INC., 692
              F.2D 363, 371 (5TH CIR. 1982).

              8.    PLAINTIFF WAS NOT CONTRIBUTORILY NEGLIGENT IN CAUSING THE
              ACCIDENT WHICH RESULTED IN HIS INJURY.

IN GAUTREAUX,   WE HELD THAT   “NOTHING   IN THE TEXT OR STRUCTURE OF THE       FELA-JONES

ACT   LEGISLATION SUGGESTS THAT THE STANDARD OF CARE TO BE ATTRIBUTED TO EITHER AN

EMPLOYER OR AN EMPLOYEE IS ANYTHING DIFFERENT THAN ORDINARY PRUDENCE UNDER THE

CIRCUMSTANCES.”    GAUTREAUX, 107 F.3D      AT   338.     WITH   RESPECT TO THE APPLICABLE

STANDARD FOR CONSIDERING THE CONTRIBUTORY NEGLIGENCE OF A           JONES ACT     SEAMAN, WE




AIRCRAFT, INC., 966 F.2D 380, 385 (8TH CIR. 1992),                CERT. DENIED,   506 U.S.
1049 (1993).
       5
             The possible exceptions to the HARPER RULE DISCUSSED IN RYDER
V. UNITED STATES, 515 U.S. 177 (1995), AND REYNOLDSVILLE CASKET CO. V. HYDE,
514 U.S. 749 (1995), ARE INAPPLICABLE. THE APPLICABILITY OF GAUTREAUX IS
ESSENTIAL TO DETERMINING THE OUTCOME OF THIS CASE. SEE HYDE, 514 U.S. AT 758-
59. MOREOVER, THE APPLICATION OF GAUTREAUX WOULD NOT CAUSE CRAWFORD “THE SORT OF
GRAVE DISRUPTION OR INEQUITY INVOLVED IN AWARDING RETROSPECTIVE RELIEF” THAT WOULD
CALL INTO THE ACTION THE DOCTRINE (OF QUESTIONABLE CONTINUED VIABILITY) OF CHEVRON
OIL CO. V. HUSON, 404 U.S. 97 (1971). SEE RYDER, 515 U.S. AT 184-85.

                                           -8-
SPECIFICALLY HELD THAT:

                         A SEAMAN . . . IS OBLIGATED UNDER THE JONES ACT TO ACT
                   WITH ORDINARY PRUDENCE UNDER THE CIRCUMSTANCES.              THE
                   CIRCUMSTANCES OF A SEAMAN'S EMPLOYMENT INCLUDE NOT ONLY HIS
                   RELIANCE ON HIS EMPLOYER TO PROVIDE A SAFE WORK ENVIRONMENT BUT
                   ALSO HIS OWN EXPERIENCE, TRAINING, OR EDUCATION.             THE
                   REASONABLE PERSON STANDARD, THEREFORE, AND A JONES ACT
                   NEGLIGENCE ACTION BECOMES ONE OF THE REASONABLE SEAMAN IN LIKE
                   CIRCUMSTANCES.    TO HOLD OTHERWISE WOULD UNJUSTLY REWARD
                   UNREASONABLE CONDUCT AND WOULD FAULT SEAMEN ONLY FOR THEIR GROSS
                   NEGLIGENCE, WHICH WAS NOT THE CONTEMPLATION OF CONGRESS.

ID.    AT   339.

        THE   DISTRICT COURT’S CONCLUSIONS OF LAW REGARDING STANDARDS OF            JONES ACT

NEGLIGENCE MAY HAVE BEEN DEFENSIBLE UNDER OUR PRE-GAUTREAUX CASE LAW.                     UNDER

GAUTREAUX,     HOWEVER, THE RULE IS CLEAR, AND THE DECISION OF THE DISTRICT COURT

PRESENTS ERROR IN TWO RESPECTS.          THE   DISTRICT COURT CHARGED   FALCON DRILLING    WITH

“RESPONSIBILITY       FOR ANY NEGLIGENCE, HOWEVER SLIGHT,” BUT        GAUTREAUX   SPECIFICALLY

DISAVOWS     “ATTRIBUTING    TO    JONES ACT   EMPLOYERS A HIGHER DUTY OF CARE THAN THAT

REQUIRED UNDER ORDINARY NEGLIGENCE.”           ID. FURTHERMORE,      THE DISTRICT COURT RULED

THAT   “[A]    SEAMAN HAS A DUTY, ALBEIT SLIGHT, TO USE REASONABLE CARE TO PROTECT

HIMSELF,” WHILE        GAUTREAUX   REJECTS THE RULE   “ASCRIBING   TO SEAMEN A SLIGHT DUTY OF

CARE TO PROTECT THEMSELVES FROM THE NEGLIGENCE OF THEIR EMPLOYERS.”                 ID.    THE

DISTRICT COURT’S CONCLUSIONS OF LAW DEVIATE FROM THE LEGAL RULE ANNOUNCED IN

GAUTREAUX,     AND THE    “ERROR”   PRONG OF THE   OLANO   INQUIRY IS THUS SATISFIED IN THIS

CASE.




                                                B.

        WE   NEXT CONSIDER WHETHER THE ERROR COMMITTED AT TRIAL IS PLAIN.         THE SUPREME

COURT   HAS PROVIDED CONSIDERABLE GUIDANCE ON THIS POINT.            “‘PLAIN’    IS SYNONYMOUS

WITH   ‘CLEAR’     OR, EQUIVALENTLY,   ‘OBVIOUS.’” OLANO, 507 U.S.        AT   734. “[W]HERE

THE LAW AT THE TIME OF TRIAL WAS SETTLED AND CLEARLY CONTRARY TO THE LAW AT THE TIME

                                                -9-
OF    APPEAL      --   IT IS ENOUGH THAT AN ERROR BE         ‘PLAIN’      AT THE TIME OF APPELLATE

CONSIDERATION.”         JOHNSON, 117 S. CT.        AT   1549.

          JUST   AS IN THE    SUPREME COURT’S   RECENTLY DECIDED     JOHNSON   CASE, THE LAW IN THE

PRESENT CASE HAS CHANGED BETWEEN THE TRIAL AND OUR DETERMINATION ON APPEAL.

JOHNSON    DICTATES THAT WE USE HINDSIGHT TO DECIDE WHETHER THE ERROR WAS PLAIN.6                   IN

LIGHT OF       GAUTREAUX,   THE ERROR IS PLAIN, CLEAR, AND OBVIOUS.          THUS   THE SECOND   OLANO

FACTOR IS SATISFIED.




                                                   C.

          WE    NOW INQUIRE WHETHER THE TRIAL COURT’S ERROR AFFECTED              FALCON DRILLING’S

SUBSTANTIAL        RIGHTS.      “OLANO    COUNSELS   THAT    IN    MOST   CASES   THE   AFFECTING   OF

SUBSTANTIAL RIGHTS REQUIRES THAT THE ERROR BE PREJUDICIAL; IT MUST AFFECT THE

OUTCOME OF THE PROCEEDING.”          CALVERLEY, 37 F.3D       AT   164 (CITING OLANO, 507 U.S.

AT   734-35).          IN   THIS CASE, THE PREJUDICE TO           FALCON DRILLING       CAN BE EASILY

DEMONSTRATED.

          THE    DISTRICT COURT USED ERRONEOUS STANDARDS FOR DETERMINING THE NEGLIGENCE

OF THE PARTIES.         THE   STANDARD APPLIED TO       FALCON DRILLING     WAS TOO HIGH.     IT   MADE

FALCON    LIABLE FOR     “ANY   NEGLIGENCE, HOWEVER SLIGHT, THAT PLAYED A PART IN PRODUCING

THE PLAINTIFF’S INJURIES.”           ALSO,   THE STANDARD APPLIED TO         CRAWFORD    WAS TOO LOW.

IT   STATED THAT       CRAWFORD   HAD A   “DUTY,   ALBEIT SLIGHT, TO USE REASONABLE CARE TO

PROTECT HIMSELF.”


      6
             Prior to the Supreme Court’s decision in JOHNSON, OUR EN BANC
OPINION IN CALVERLEY SUGGESTED THAT PLAIN ERRORS ARE “ERRORS WHICH ARE SO
CONSPICUOUS THAT THE TRIAL JUDGE AND PROSECUTOR WERE DERELICT IN COUNTENANCING THEM,
EVEN ABSENT THE DEFENDANT’S TIMELY ASSISTANCE IN DETECTING THEM.” CALVERLEY, 37
F.3D AT 163 (BRACKETS AND INTERNAL QUOTATIONS OMITTED). IN LIGHT OF JOHNSON’S
HOLDING THAT PLAINNESS IS JUDGED WITH APPELLATE HINDSIGHT TO CORRECT AN ERROR WHICH
ONLY BECAME AN ERROR IN LIGHT OF INTERVENING LAW WHICH WAS UNAVAILABLE AT THE TIME
OF TRIAL, THIS ASPECT OF CALVERLEY’S DISCUSSION OF PLAINNESS HAS BEEN ABROGATED.


                                                 -10-
        AS GAUTREAUX   MAKES CLEAR, THESE STANDARDS SERIOUSLY MISSTATE THE LAW.            THE

STANDARDS APPLIED BY THE DISTRICT COURT EMBODY A STRONG PRESUMPTION THAT A                JONES

ACT   EMPLOYER IS RESPONSIBLE FOR THE INJURIES OF SEAMEN.                FURTHERMORE,      THEY

ATTRIBUTE VERY LITTLE RESPONSIBILITY TO THE SEAMAN HIMSELF.        IN   CONTRAST,   GAUTREAUX

REQUIRES THAT BOTH THE EMPLOYER AND THE SEAMAN BE SUBJECTED TO THE                  “ORDINARY

PRUDENCE” STANDARD OF NEGLIGENCE UNDER THE          JONES ACT. SEE GAUTREAUX, 107 F.3D

AT   338-39.

        HAD   THE PROPER STANDARDS BEEN APPLIED, THE DISTRICT COURT MAY VERY WELL HAVE

FOUND   CRAWFORD   TO HAVE BEEN CONTRIBUTORILY NEGLIGENT TO SOME DEGREE.               THERE   IS

AMPLE EVIDENCE IN THE RECORD TO SUPPORT THE DISTRICT COURT’S CONCLUSION THAT THE

DRILLER AND THE DRILL HANDS IMPROPERLY POSITIONED THE DRILL PIPE ON THE PIPE RACK

FLOOR, THEREBY GIVING RISE TO        FALCON DRILLING’S    LIABILITY.     BUT   THERE IS ALSO

EVIDENCE TO SUGGEST THAT      CRAWFORD    WAS HIMSELF NEGLIGENT.

        THE   DISTRICT COURT’S FINDINGS OF FACT INCLUDE A FINDING THAT           “IT    WAS NOT

UNREASONABLE FOR    GREG CRAWFORD    TO EXPECT THAT THE DRILL PIPE HE WAS ATTEMPTING TO

HANDLE WOULD FALL TO THE LEFT AS THE PREVIOUS STANDS OF PIPE HAD RATHER THAN TO THE

RIGHT AS IT DID.”      THIS   CONCLUSION IS SUPPORTED BY THE EVIDENCE IN THE RECORD THAT

DRILL CREWS WHO WERE EXPERIENCED AT WORKING TOGETHER, AS THIS CREW WAS, DEVELOP A

“RHYTHM”   WHICH MIGHT LULL    CRAWFORD   INTO ASSUMING THAT EACH STAND OF PIPE WOULD FALL

IN THE SAME DIRECTION AS THE PREVIOUS STANDS HAD FALLEN.           UNDER   THE STANDARD OF

“SLIGHT”   NEGLIGENCE APPLIED BY THE DISTRICT COURT, THIS FINDING ALONE MIGHT SUPPORT

A CONCLUSION THAT    CRAWFORD    WAS NOT CONTRIBUTORILY NEGLIGENT.      BUT    HAD A STANDARD

OF ORDINARY PRUDENCE STANDARD BEEN APPLIED, OTHER EVIDENCE IN THE RECORD MIGHT HAVE

LED THE DISTRICT COURT TO A DIFFERENT CONCLUSION.        SPECIFICALLY, CRAWFORD        HIMSELF,

WITNESSES FROM THE DRILL CREW, AND BOTH EXPERT WITNESSES WHO TESTIFIED ABOUT THE

OPERATIONS ON DRILLING RIGS ALL TESTIFIED THAT A DERRICKMAN MUST ALWAYS BE PREPARED


                                             -11-
FOR THE STAND OF PIPE TO FALL IN EITHER DIRECTION.               THUS,   EVEN THOUGH IT MIGHT NOT

HAVE BEEN     “UNREASONABLE”    FOR   CRAWFORD   TO EXPECT THE STAND TO FALL TO THE LEFT, THE

ORDINARY PRUDENT SEAMAN MIGHT HAVE TAKEN SOME ADDITIONAL PRECAUTIONS TO PREVENT

INJURY TO HIMSELF.

         THERE   IS ALSO EVIDENCE THAT      CRAWFORD   MIGHT HAVE BEEN ABLE TO ANTICIPATE THAT

THE STAND WOULD FALL TO THE RIGHT.            ON   CROSS-EXAMINATION,     CRAWFORD   ADMITTED THAT

HE COULD HAVE SEEN THE APPROXIMATE LOCATION OF THE PLACEMENT OF THE BOTTOM OF THE

STAND IF HE HAD LOOKED.      THIS     TESTIMONY WAS CORROBORATED BY SEVERAL OTHER WITNESSES

AT TRIAL.7       FURTHERMORE,   A MEMBER OF THE DRILL CREW AND        FALCON DRILLING’S       EXPERT

WITNESS BOTH TESTIFIED THAT       CRAWFORD     SHOULD HAVE GOTTEN AN INDICATION OF WHICH WAY

THE PIPE WAS LEANING BY OBSERVING THE ELEVATORS.            IN   LIGHT OF   CRAWFORD’S    CONCESSION

THAT HE HAD TO BE READY FOR THE PIPE TO FALL IN EITHER DIRECTION, IF THE PROPER

STANDARD WERE APPLIED, THE DISTRICT COURT MIGHT CONCLUDE THAT                  CRAWFORD   SHOULD HAVE

BEEN MORE AWARE OF THE THINGS HAPPENING AROUND HIM WHICH MIGHT HAVE HELPED HIM TO

JUDGE WHICH WAY THE STAND OF PIPE WOULD FALL.

         AS   FURTHER EVIDENCE OF     CRAWFORD’S   POTENTIALLY CONTRIBUTORY NEGLIGENCE, IT IS

NOTABLE THAT THE DISTRICT COURT ACKNOWLEDGED THAT A              “MULE    LINE” WAS AVAILABLE TO

ASSIST   CRAWFORD   IN RACKING THE TOP OF THE STAND OF PIPE.8            THE   RECORD SUGGESTS THAT

CRAWFORD      KNEW BEFORE IT CAME OUT OF THE HOLE THAT THE STAND WHICH INJURED HIM WAS

A PARTICULARLY HEAVY STAND.         THE   DISTRICT COURT SPECIFICALLY DETERMINED THAT         “[T]HE


     7
          The possibility that Crawford could have looked down and
seen how the stand of pipe was positioned is further corroborated
by the testimony of several witnesses from the drill crew that the
driller always stopped the process momentarily after the bottom of
the stand was racked, and also that Crawford had the ability to
stop the process by refusing to unlatch the elevators, which also
would have enabled him to look below him.
         8
          The “mule line” is a device used by the drill crew to
ease the task of setting pipe back in the derrick.

                                                 -12-
DERRICKMAN CAN STOP THE OPERATION AND REQUEST A MULE LINE IF HE DOES NOT THINK HE

COULD HANDLE A PARTICULAR STAND THAT IS TO BE REMOVED FROM THE HOLE.”           CRAWFORD’S

OWN EXPERT WITNESS CHARACTERIZED THE ATTEMPT TO MANUALLY HANDLE THE SEVEN-TO-EIGHT-

THOUSAND-POUND STAND OF PIPE AS AN UNSAFE PRACTICE.          SO   AGAIN, HAD THE COURT NOT

CHARACTERIZED   CRAWFORD’S   DUTY TO PROTECT HIMSELF AS A   “SLIGHT”   ONE, THE COURT MIGHT

HAVE DETERMINED   CRAWFORD’S    FAILURE TO REQUEST A MULE LINE TO BE CONTRIBUTORY

NEGLIGENCE WHICH WOULD HAVE REDUCED     FALCON DRILLING’S    LIABILITY FOR THE ACCIDENT.

      FINALLY,    THERE IS EVIDENCE IN THE RECORD THAT            CRAWFORD’S   OWN ACTIONS

UNNECESSARILY ENDANGERED HIMSELF.     IN   PARTICULAR, THERE WAS TESTIMONY AT TRIAL THAT

IN LIGHT OF A DERRICKMAN’S DUTY TO BE PREPARED FOR THE STAND TO FALL IN EITHER

DIRECTION, IT WAS UNSAFE FOR     CRAWFORD   TO HAVE POSITIONED HIS BODY IN RELIANCE ON

HIS ASSUMPTION THAT ALL OF THE STANDS WOULD FALL TO THE LEFT.              ALSO,   THERE WAS

TESTIMONY THAT INSTEAD OF RISKING INJURY BY TRYING TO COMPENSATE FOR HIS MISJUDGMENT

ABOUT THE DIRECTION IN WHICH THE PIPE WOULD FALL,         CRAWFORD   SHOULD HAVE SIMPLY LET

THE STAND FALL AGAINST THE DERRICK.        WE,   OF COURSE, CANNOT KNOW HOW THIS EVIDENCE

MIGHT HAVE AFFECTED THE DISTRICT COURT’S RESOLUTION OF THE CASE HAD THE PROPER

JONES ACT   STANDARDS BEEN APPLIED.

      THE   DISTRICT COURT INCLUDED IN HIS FINDINGS OF FACT HIS ASSESSMENT THAT:

              GREG CRAWFORD  DID NOT CONTRIBUTE TO HIS OWN INJURY IN ATTEMPTING
              TO CATCH THE DRILL PIPE WHEN IT WENT TO THE RIGHT RATHER THAN
              RELEASING THE PIPE AND LETTING IT FALL AGAINST THE DERRICK, IN
              FAILING TO SEE THAT THE DRILL PIPE HAD BEEN IMPROPERLY RACKED ON
              THE DRILL PIPE FLOOR BY THE FLOORHANDS BEFORE THE DRILLER SET
              THE DRILL PIPE, OR IN FAILING TO STOP THE TRIPPING OPERATION TO
              ASK FOR THE USE OF A MULE LINE ON THE STAND OF PIPE THAT THE
              CREW WAS HANDLING WHEN HE WAS INJURED.

HOWEVER,   FROM THE STATE OF THE RECORD, IT IS NOT CLEAR THAT THE DISTRICT COURT WAS

MAKING A SPECIFIC FACTUAL FINDING THAT       CRAWFORD’S   SUCCESSFUL ATTEMPT TO RACK THE

PIPE, HIS FAILURE TO OBSERVE THE FAULTY PLACEMENT OF THE BOTTOM OF THE STAND IN THE

PIPE RACK, AND HIS FAILURE TO REQUEST A MULE LINE TO ASSIST THE MOVEMENT OF A

                                            -13-
PARTICULARLY HEAVY STAND OF PIPE DID NOT         “CONTRIBUTE”   TO HIS INJURY.    QUITE   TO THE

CONTRARY, IT IS MUCH MORE LIKELY THAT THE ABOVE-QUOTED PASSAGE FROM THE DISTRICT

COURT’S OPINION REFLECTS THE COURT’S ASSESSMENT THAT DESPITE THE PRESENCE OF THE

ABOVE-LISTED FACTORS      (WHICH   APPEAR TO HAVE BEEN, AT THE VERY LEAST, CAUSES-IN-FACT

OF THE ACCIDENT), THESE FACTS DID NOT OR WOULD NOT AMOUNT TO A BREACH OF           CRAWFORD’S

“SLIGHT”    DUTY TO PROTECT HIMSELF.        ACCORDINGLY,   THIS ASSESSMENT IS NOT A MERE

“FINDING   OF FACT,” BUT RATHER AN APPLICATION OF LAW TO THE FACTS FOUND BY THE

DISTRICT COURT.      IT   IS THEREFORE NOT SUBJECT TO THE CLEAR-ERROR ANALYSIS OF          RULE

52(A),   BUT IS, RATHER, SUBJECT TO OUR RULES FOR REVIEWING ERRORS OF LAW.

      THE    DISTRICT COURT’S FINDINGS OF FACT ACKNOWLEDGE THAT         “[T]HE    WORK OF THE

DRILLER, THE FLOORHANDS AND THE DERRICKMAN ARE INTERRELATED.”             THE    FINDINGS ALSO

NOTE THAT    “THE    DERRICKMAN CAN STOP THE OPERATION BY REFUSING TO UNLATCH THE

ELEVATORS.”    THESE   FINDINGS SUGGEST THAT THE DISTRICT COURT BELIEVED THAT        CRAWFORD

WAS JUST AS INVOLVED IN      (AND   RESPONSIBLE FOR) THE PROCESS OF TRIPPING THE PIPE AS

WERE THE WORKERS ON THE DRILL FLOOR.        IN   LIGHT OF THE SUBSTANTIAL POSSIBILITY THAT

THE APPLICATION OF ERRONEOUS        JONES ACT   NEGLIGENCE STANDARDS AFFECTED THE DISTRICT

COURT’S DETERMINATION OF THE ISSUE OF       CRAWFORD’S   POSSIBLE CONTRIBUTORY NEGLIGENCE,

WE FIND THAT   FALCON DRILLING’S      DEFENSE WAS MATERIALLY PREJUDICED.     WHETHER      OR NOT

A RECONSIDERATION UNDER THE PROPER STANDARDS WILL ULTIMATELY RESULT IN A FINDING OF

CONTRIBUTORY NEGLIGENCE, THE PRESENCE OF EVIDENCE IN THE RECORD SUGGESTING THAT

CRAWFORD’S    OWN NEGLECT COULD HAVE CONTRIBUTED TO HIS ACCIDENT PERSUADES US THAT

FALCON DRILLING’S      SUBSTANTIAL RIGHTS HAVE BEEN AFFECTED FOR THE PURPOSES OF PLAIN-

ERROR ANALYSIS.




                                                D.

      FINALLY,      WE TURN TO THE QUESTION OF WHETHER THE ERROR IN THIS CASE SERIOUSLY


                                             -14-
AFFECTS THE FAIRNESS, INTEGRITY, OR PUBLIC REPUTATION OF JUDICIAL PROCEEDINGS.                       SEE

OLANO, 507 U.S.          AT   732. THIS   PART OF THE     OLANO     TEST ESSENTIALLY ENTRUSTS US TO

EXERCISE OUR JUDICIAL DISCRETION TO DETERMINE WHETHER OR NOT THIS IS THE KIND OF

EXCEPTIONAL CASE THAT MERITS REVERSAL ON THE BASIS OF PLAIN ERROR.                          SEE   ID. AT

735-37; JOHNSON, 117 S. CT.               AT   1550; CALVERLEY, 37 F.3D           AT   164. AN     ARRAY

OF FACTORS CONVINCE US THAT THIS STANDARD IS MET IN THE PRESENT CASE.

         FIRST,   THE SIMILARITY BETWEEN THE PROCEDURAL SETTING OF THIS CASE AND THAT

OF   HORMEL V. HELVERING, 312 U.S. 552 (1941),                      IS COMPELLING.     IN HORMEL,    THE

COMMISSIONER      OF    INTERNAL REVENUE       ASSESSED A DEFICIENCY AGAINST           MR. HORMEL    FOR

FAILURE TO REPORT ON HIS INDIVIDUAL INCOME TAX RETURNS THE INCOME FROM SEVERAL

TRUSTS WHICH THE        COMMISSIONER   DEEMED TO BE REVOCABLE          (THE   INCOME FROM SUCH TRUSTS

THEREFORE BEING ATTRIBUTABLE TO THE DEFENDANT).                     THE COMMISSIONER       DEFENDED HIS

POSITION BY RELYING ON         SECTIONS 166      AND   167    OF THE   INTERNAL REVENUE CODE. THE

BOARD    OF   TAX APPEALS     RULED IN FAVOR OF     MR. HORMEL         ON THE QUESTION OF WHETHER HE

WAS LIABLE FOR TAXES ON THE TRUST INCOME.                ON   APPEAL TO THE     EIGHTH CIRCUIT,      THE

COMMISSIONER      ABANDONED HIS RELIANCE ON       SECTION 166,         AND RELIED ON   SECTIONS 22(A)

AND   167     TO SUPPORT THE FINDING OF DEFICIENCY.                 THE    DEFENDANT OBJECTED TO THE

COMMISSIONER’S         USE OF A NEW ARGUMENT, THAT BASED ON               SECTION 22(A),     ON APPEAL.

STILL,    THE   EIGHTH CIRCUIT      REVERSED THE JUDGMENT OF THE              BOARD   OF   TAX APPEALS,

HOLDING THAT      SECTION 22(A)     GOVERNED THE MATTER AND DICTATED THE RESULT ADVOCATED

BY THE   COMMISSIONER. SEE HORMEL, 312 U.S.                   AT   553-55.

         THE SUPREME COURT       GRANTED CERTIORARI, AND DIRECTLY CONFRONTED THE PROPRIETY

OF THE    EIGHTH CIRCUIT’S       CONSIDERATION OF A NEW LEGAL ARGUMENT ON APPEAL.                    THE

COURT    NOTED THAT     “[O]RDINARILY     AN APPELLATE COURT DOES NOT GIVE CONSIDERATION TO

ISSUES NOT RAISED BELOW,” BUT ALSO THAT                “[T]HERE     MAY ALWAYS BE EXCEPTIONAL CASES

OR PARTICULAR CIRCUMSTANCES WHICH WILL PROMPT A REVIEWING OR APPELLATE COURT, WHERE


                                                  -15-
INJUSTICE MIGHT OTHERWISE RESULT, TO CONSIDER QUESTIONS OF LAW WHICH WERE NEITHER

PRESSED NOR PASSED UPON BY THE COURT OR ADMINISTRATIVE AGENCY BELOW.”                      ID.   AT   556,

557. THE COURT         THEN DISCUSSED THE PECULIAR SETTING OF THE CASE BEFORE IT:

                [W]E  ARE OF OPINION THAT THE COURT BELOW SHOULD HAVE GIVEN AND
                PROPERLY DID GIVE CONSIDERATION TO SECTION 22(A) IN DETERMINING
                PETITIONER’S TAX LIABILITY. THE COMMISSIONER URGED THIS POINT
                BEFORE THE CIRCUIT COURT OF APPEALS AND HAS STRONGLY PRESENTED
                IT HERE.    AT THE TIME THE BOARD OF TAX APPEALS MADE ITS
                DECISION IN THIS CASE, WE HAD NOT YET HANDED DOWN OUR OPINION IN
                HELVERING V. CLIFFORD, 309 U.S. 331 [(1940)], IN WHICH WE
                HELD THAT UNDER SECTION 22(A) THE INCOME OF CERTAIN TRUSTS WAS
                TAXABLE TO RESPONDENT. . . . AS THE RECORD NOW STANDS WE THINK
                THE COURT BELOW CORRECTLY CONCLUDED THAT THE TRUST INCOME WAS
                TAXABLE TO PETITIONER UNDER THE PRINCIPLES ANNOUNCED IN THE
                CLIFFORD CASE. THEREFORE TO APPLY HERE THE GENERAL PRINCIPLE
                OF APPELLATE PRACTICE FOR WHICH PETITIONER CONTENDS WOULD RESULT
                IN PERMITTING HIM WHOLLY TO ESCAPE PAYMENT OF A TAX WHICH UNDER
                THE RECORD BEFORE US HE CLEARLY OWES.     THUS VIEWED, THIS IS
                EXACTLY THE TYPE OF CASE WHERE APPLICATION OF THE GENERAL
                PRACTICE WOULD DEFEAT RATHER THAN PROMOTE THE ENDS OF JUSTICE,
                AND THE COURT BELOW WAS RIGHT IN SO HOLDING.

ID.   AT   559-60. THE SUPREME COURT         THUS AFFIRMED THE        EIGHTH CIRCUIT       AND DIRECTED

THAT THE CASE BE REMANDED TO THE         BOARD   OF   TAX APPEALS     FOR FURTHER FACT FINDING AND

PROCEEDINGS IN LIGHT OF THE INTERVENING          CLIFFORD        OPINION.   SEE   ID. AT   560. IT      IS

HARD TO IMAGINE A CASE CLOSER TO THE POINT THAN THIS.                       THE COURT’S     HOLDING IN

HORMEL     STRONGLY SUPPORTS   --   IF NOT COMPELS     --   OUR DETERMINATION THAT A TRIAL ERROR

THAT BECOMES PLAIN ON DIRECT APPEAL IN LIGHT OF AN INTERVENING JUDICIAL ANNOUNCEMENT

OF A CONTROLLING RULE IMPLICATES THE SORT OF SERIOUS EFFECT ON THE                          “FAIRNESS,

INTEGRITY, OR PUBLIC REPUTATION OF JUDICIAL PROCEEDINGS ” ENVISIONED BY                          OLANO.

       EVEN    IF THE RESULT IN     HORMEL   WERE NOT SUFFICIENTLY SUGGESTIVE, WE WOULD BE

PERSUADED TO EXERCISE OUR DISCRETION BY THE PRESENCE OF OTHER FACTORS.                                 FOR

EXAMPLE, THE VERY FACT THAT WE GRANTED EN BANC REVIEW IN                    GAUTREAUX    SUGGESTS THAT

THE CONFUSION AND CONFLICT THAT CHARACTERIZED OUR PRIOR PRECEDENTS IN THIS AREA OF

LAW   COMPROMISED      THE   FAIRNESS,    INTEGRITY,        OR    PUBLIC    REPUTATION     OF    JUDICIAL

PROCEEDINGS.     WE   REMEDIED THAT PROBLEM BY ANNOUNCING A NEW RULE AND GRANTING RELIEF

                                                 -16-
TO THE   GAUTREAUX      DEFENDANT.   THE   REASONS THAT PROMPTED OUR      COURT   TO PAUSE AND TAKE

STOCK OF OUR      JONES ACT    JURISPRUDENCE ALSO SUPPORT GRANTING RELIEF IN THIS CASE.

THE   CASE BEFORE US IS A DIRECT APPEAL;          CRAWFORD     SHOULD NOT GET THE ADVANTAGE OF

PRE-GAUTREAUX RULES MERELY BECAUSE OF THE FORTUITY OF THE TIMING OF THE RELEVANT

DECISIONS.

         FURTHERMORE,     OUR DISCRETION IS INFORMED BY THE FACT THAT THIS CASE WAS TRIED

TO THE COURT.       A   CHIEF JUSTIFICATION FOR OUR GENERAL RULE AGAINST PERMITTING NEW

ISSUES TO BE RAISED ON APPEAL IS THE CONCERN                    “OF    THE PUBLIC INTEREST” FOR

PROTECTING THE FINALITY OF JUDGMENTS.           UNITED STATES V. ATKINSON, 297 U.S. 157,

159 (1936);        SEE ALSO    CALVERLEY, 37 F.3D        AT    162.     THE   PARTIES’ INTEREST IN

FINALITY IS SELF-EVIDENT; THE         “PUBLIC    CONCERN” FOR FINALITY IS BASED ON THE NEED

TO CONSERVE LIMITED JUDICIAL RESOURCES.            IN   THIS CASE, ACKNOWLEDGING THE PRESENCE

OF PLAIN ERROR AND REMANDING THE CASE FOR FURTHER PROCEEDINGS WILL NOT UNNECESSARILY

BURDEN OUR FEDERAL COURTS’ TREMENDOUS CASELOAD.                A   SITUATION WHICH WOULD REQUIRE

REPEATING A LENGTHY JURY TRIAL MIGHT PRESENT A DIFFERENT CASE.                  HERE,   HOWEVER, THE

DISTRICT COURT ABLY CONDUCTED THE BENCH TRIAL BELOW AND IS ALREADY INTIMATELY

FAMILIAR WITH THE FACTS OF THIS CASE.                ALL      THAT IS REQUIRED ON REMAND IS A

RECONSIDERATION OF THE DISTRICT COURT’S PRIOR CONCLUSIONS IN LIGHT OF                    GAUTREAUX.

WE    CONFIDENTLY LEAVE THE QUESTION OF WHETHER THIS PROCESS WILL REQUIRE FURTHER

SUBMISSIONS OR ARGUMENTS FROM THE PARTIES TO THE SOUND DISCRETION OF THE DISTRICT

COURT.

         IN   SUM, THEN, THE   SUPREME COURT’S    DECISION IN      HORMEL,    OUR RECOGNITION OF THE

FUNDAMENTAL NATURE OF THE CHANGE IN OUR             CIRCUIT’S       INTERPRETATION OF     JONES ACT

NEGLIGENCE STANDARDS EFFECTED BY           GAUTREAUX,   AND THE FACT THAT WE ARE DEALING WITH

THE AFTERMATH OF A BENCH TRIAL CONDUCTED ON THE EVE OF                GAUTREAUX’S   SEA CHANGE, ALL

CONVINCE US THAT THE PRESENT APPEAL IS AN APPROPRIATE CASE FOR RECOGNIZING PLAIN


                                                -17-
ERROR.   WE   THEREFORE CONCLUDE THAT THE ERROR’S SERIOUS EFFECT ON THE FAIRNESS,

INTEGRITY, OR PUBLIC REPUTATION OF JUDICIAL PROCEEDINGS REQUIRES US TO VACATE THE

DISTRICT COURT’S JUDGMENT AS TO THE RESPECTIVE LIABILITY OF THE PARTIES.




                                         IV.

      FALCON DRILLING   ALSO APPEALS THE AMOUNT OF DAMAGES AWARDED TO   CRAWFORD. WE

REVIEW FOR CLEAR ERROR.      SEE FED. R. CIV. P. 52(a); Nichols v. Petroleum

Helicopters, Inc., 17 F.3d 119, 121 (5th Cir. 1994).                       We have

considered the arguments on appeal and the evidence presented to

the district court.           The award entered by the district court was

based on a finding of Crawford’s future earnings that fell within

the range of earnings suggested by the evidence at trial.                        We

conclude that the district court’s findings with respect to the

amount of Crawford’s damages were not clearly erroneous.



                                          V.

      In light of our Court’s holding in Gautreaux, the district

court’s findings of fact and conclusions of law regarding the

liability of the parties are plainly erroneous.               We emphasize that

we cast no aspersion on the district court’s application of the law

as it stood under our Circuit’s governing precedents at the time

this case was tried.           But we will not close our eyes to the plain

error committed below, even though that error is apparent only with

the benefit of appellate hindsight.

      We      affirm   the    district   court’s    valuation    of     Crawford’s

damages.      Of course, any reallocation of liability that may result


                                         -18-
from   the   proceedings   on   remand    will   require   an   appropriate

allocation of responsibility among the parties for Crawford’s

damages, and we therefore vacate the damages award.

       The judgment of the district court is AFFIRMED in part and

VACATED in part, and the case is REMANDED for further proceedings

consistent with the holdings of this Court in Gautreaux v. Scurlock

Marine, Inc., 107 F.3d 331 (5th Cir. 1997) (en banc).




                                   -19-